Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00491-CV

                                    Bruce BRAZELL,
                                        Appellant

                                            v.

                                   Martina BRAZELL,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-16339
                        Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover her costs of this appeal from appellant.

      SIGNED May 7, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice